              Case 2:18-cv-01142-RSL Document 61 Filed 04/27/20 Page 1 of 2



1
2
3
4
5                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
6                                     AT SEATTLE
7     HEIDI CHIAT,
                                                        Case No. C18-1142RSL
8                   Plaintiff,
                                                        ORDER DISMISSING CLAIMS
9            v.                                         AGAINST REMAINING
                                                        INDIVIDUAL DEFENDANTS
10    STATE OF WASHINGTON, et al.,
11                  Defendants.
12
13          On April 3, 2020, the Court dismissed plaintiff’s claims against the Department of
14   Social and Health Service (“DSHS”) employees who had been named as defendants in
15   the above-captioned matter. The Court found that it lacked personal jurisdiction over the
16   individuals because they had not been served with the summons and complaint as
17   required under Fed. R. Civ. P. 4(e). A review of the record revealed a lack of evidence
18   that plaintiff had served the summons and complaint on any of the individual defendants.
19   The Court therefore gave plaintiff an opportunity to show that she has, in fact, properly
20   served the summons and complaint on the non-DSHS individual defendants or to
21   otherwise explain why her claims against the individual defendants should not be
22   dismissed for lack of personal jurisdiction. She failed to do so within the time allowed.
23
24   //
25   //
26
     ORDER DISMISSING CLAIMS AGAINST
     REMAINING INDIVIDUAL DEFENDANTS - 1
             Case 2:18-cv-01142-RSL Document 61 Filed 04/27/20 Page 2 of 2



1          For all of the foregoing reasons, plaintiff’s claims against Tanya Keenan, Shawn
2    Sivly, Christien Storm, Darla Abbas, Roxanne Kar, and Anthony Kar are hereby
3    DISMISSED.
4
5          Dated this 27th day of April, 2020.
6                                            A
7                                            Robert S. Lasnik
                                             United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER DISMISSING CLAIMS AGAINST
     REMAINING INDIVIDUAL DEFENDANTS - 2
